Memorandum : The order of the Appellate Division should be modified and the case remitted to that court for determination of questions of fact and for the consideration of such questions of law as it may have deemed unnecessary to consider in view of its direction for a new trial. If, on such further consideration, the Appellate Division is of opinion that the judgment of conviction should be affirmed, it shall then direct a Huntley-type hearing on the voluntary character of the confession. The decision in People v. Hocking (15 N Y 2d 973), made after the decision in this case at the Appellate Division, held that the refusal of the police to permit defendant’s father to see him did not alone invalidate the confession. In following that decision we are required to hold that, in the present case, defendant’s confession was not made inadmissible solely because his family was *1040refused access to him hut that this fact would be germane on the issue of its voluntary nature.
Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan concur.
Order modified in accordance with the memorandum herein and matter remitted to the Appellate Division for further proceedings not inconsistent with the memorandum herein.